Citation Nr: 1019525	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 
 
2.  Entitlement to service connection for right ear 
hearing loss disability. 
 
3.  Entitlement to service connection for bilateral 
wrist/hand disability. 
 
4.  Entitlement to an evaluation in excess of zero percent 
for left ear hearing loss disability (now bilateral 
hearing loss disability). 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to 
March 1993.

This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) from rating 
decisions of the VA Regional Office in Salt Lake City, 
Utah that denied service connection for a right knee 
disorder, right ear hearing loss disability, and bilateral 
wrist/hand disability.  Service connection was granted for 
left ear hearing loss disability effective from September 
28, 2006, evaluated as zero percent disabling.  The 
Veteran appeals for a higher initial rating.  

The Board observes that in correspondence dated in January 
2007, the Veteran reported that he had hypertension and 
appendicitis in service.  These matters are referred to 
the RO for clarification from the Veteran as to whether he 
desires to file claims for service connection.

Following review of the record, the issues of entitlement 
to service connection for bilateral hand/wrist disability, 
bilateral hearing loss disability and a right knee 
disorder will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

Right ear loss is directly attributable to service.


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in service. 
38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002 
& Supp. 2009): 38 C.F.R. §§ 3.102, 4.1, 3.303, 3.304, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this instance, the claim of entitlement to 
service connection for right ear hearing loss disability 
is granted.  The Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  
Therefore, in view of the Board's favorable decision and 
full grant of the benefit sought on appeal as to right ear 
hearing loss disability, further assistance is unnecessary 
to aid the appellant in substantiating this aspect of the 
appeal.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2009).

Factual Background

The Veteran appeals the denial of service connection for 
right ear hearing loss disability.  He does not assert 
that he was in combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) are not applicable.  Rather, the 
appellant maintains that he was a jet engine mechanic for 
many years in service and was exposed to much excessive 
aircraft engine noise in that environment leading to right 
ear hearing loss disability.  .

At the outset, documentation of record indicates that the 
many of the Veteran's service treatment records are 
unavailable and efforts to retrieve them have been futile.  
Some from the earlier part of his service have been copied 
from microfilm and are illegible.  However, a great deal 
of records from the latter part of active duty dating from 
the late 1980s through the early 1990s have been made 
available by him.  One undated clinic note indicates that 
he was a jet engine mechanic instructor.  In December 
1990, he was seen for complaints of his right ear being 
"plugged up" and inability to hear.  Wax impaction was 
diagnosed and it was removed

On February 10, 1993, an aeromedical technician obtained 
pure tone thresholds in decibels for the right ear as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
00
10
30







On February 24, 1993, audiometric evaluation revealed the 
following pure tone thresholds in decibels for the right 
ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
05
05
00
35







A service retirement examination report is not of record.

The Veteran filed a claim of entitlement to service 
connection for hearing loss disability in September 2006.  

A VA audiology examination was conducted in May 2008.  The 
examiner indicated that the claims folder was reviewed.  
The Veteran complained of difficulty in hearing "soft" 
speech, particularly women's voices, and difficulty in 
understanding conversation with background noise.  He 
provided a noise exposure history that included training 
with weapons for several hours without benefit of ear 
protection, having to make adjustments to aircraft with 
engines running extremely loud, artillery, blasts, bomb 
explosions, various types of jet engines, including F4s 
and F11s, and being on the flight line.  He related that 
civilian noise exposure were shop tools that included 
small high-speed motors.

An audiogram was obtained which showed the following pure 
tone thresholds in decibels for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
40







The speech discrimination score was 94 percent for the 
right ear.  

Following examination, the examiner provided a summary 
noting that unfortunately, service entrance records were 
so illegible that it was impossible to read for 
audiological information indicating whether the Veteran 
had normal hearing sensitivity when he entered service.  
It was found that the audiogram results from February 1993 
at the time the Veteran exited service indicated mild high 
frequency hearing loss in the right ear and mild to 
moderate high frequency hearing impairment in the left 
ear.  The examiner stated that given the history of 
military noise exposure it was possible that the Veteran 
sustained either temporary or permanent hearing loss, but 
that "[w]ithout supporting evidence to appropriately 
compare audiological information, this examiner cannot 
revolve this issue without resorting to mere speculation."

Legal Analysis

In this instance, he Board finds that the Veteran's 
statements concerning in-service noise exposure are 
credible when viewed in conjunction with the available 
evidence and are consistent with his occupation and 
history of noise exposure.  Given this factual background, 
exposure to hazardous levels of noise are found to be 
consistent with the circumstances of his service. See 38 
U.S.C.A. § 1154(a) West 2002 & Supp. (2009).  Accordingly, 
in-service exposure to high levels of noise is conceded.  
However, this does not in and of itself enable a grant of 
service connection.  Rather, the evidence must demonstrate 
that current right ear hearing loss is related to such 
service.  

The Board observes that while many service treatment 
records are missing, there are a great many from the 
latter part of the Veteran's service showing treatment for 
various complaints and disorders.  There are no audiogram 
data prior to February 1993, and no complaints relative to 
hearing loss in the available records except for a single 
occasion in December 1990 when the Veteran required the 
removal of cerumen (wax) from the right ear.  The 
audiogram results in February 1993 revealed diminished 
decibel losses of 30 and 35 at the 4000-Hertz frequency in 
the right ear when evaluated on two occasions within two 
weeks of the other.  In Hensley v. Brown, 5 Vet. App. 155, 
159 (1993), the Court of Appeals for Veterans Claims 
observed that the threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing 
disability where hearing is within normal limits on 
audiometric testing at separation from service.  Rather, 
the regulation operates to establish when a measured 
hearing loss is a "disability" for which compensation may 
be paid, provided that other requirements for service 
connection are otherwise met under 38 U.S.C.A. § 1110. 
Hensley v. Brown, 5 Vet .App. 155, 159 (1993).  

The evidence thus reflects that the Veteran had impaired 
hearing prior to retirement from service which is now 
shown to be hearing loss disability by VA standards. See 
38 C.F.R. § 3.385.  Although the VA audiology examiner in 
May 2008 equivocated to a significant extent in rendering 
an opinion in this matter despite the noise history 
provided by the Veteran, knowledge of service occupational 
duties and the in-service audiometric findings, he did 
venture to say that it was possible that the Veteran 
sustained either temporary or permanent hearing loss given 
the history of military noise exposure.  After reviewing 
the evidence pertaining to the claim in its entirety, the 
Board concludes that right ear hearing loss disability is 
consistent with the nature and circumstances of the 
appellant's service and was incurred in line of duty.  
Therefore, service connection for right ear hearing loss 
is granted.


ORDER

Service connection for right hearing loss disability is 
granted.


REMAND

The Board observes that following the statement of the 
case in February 2009, additional evidence was received 
consisting of private medical records dated in 2004 
showing treatment for the Veteran's hands and knees.  
These clinical data have not heretofore been considered in 
the adjudication of these claims.  The Veteran has not 
waived consideration of this evidence by the agency of 
original jurisdiction.  The Board cannot consider this 
evidence in the first instance and must remand this matter 
to the RO for a supplemental statement of the case. See 38 
C.F.R. §§ 19.38(b) (3), 20.1304(c) (2009). 

The Veteran asserts that he has right knee disability from 
years of climbing ladders, crawling and other extreme 
positions working on aircraft and in all types of 
inclement weather during service.  He was afforded a QTC 
examination for VA compensation and pension purposes 
November 2007.  The record reflects that although the 
appellant was requesting service connection for both the 
right and left knees at the time, the RO only specified 
the left knee to the examiner.  On examination, there were 
findings of tenderness, crepitus and slight instability of 
the right knee.  No diagnosis or opinion pertaining to the 
right knee was provided.  Service treatment records show 
that the Veteran was seen in February 1993 for complaints 
involving both knees.  Under the circumstances, the 
appellant should be afforded an adequate right knee 
examination that addresses whether a current right knee 
condition is related to service.

The Board observes that in the January 2009 notice of 
disagreement, the Veteran claims that bilateral hand/wrist 
disability is a residual of service-connected cervical 
spine disability from C7 fracture in service.  He stated 
that he had the original neck operation adjusted by a 
neurosurgeon in Green Bay, Wisconsin in 2005.  These 
clinical data are not of record and should be requested 
with proper authorization from the Veteran.

The Board observes that on QTC examination in November 
2007, the examiner noted that motor function in the upper 
extremities was abnormal with findings of 4+wrist 
extensors on the left.  These clinical findings were not 
diagnosed or correlated to any extant condition.  The 
Board is thus of the opinion that the Veteran should be 
afforded VA examination in this regard, to include an 
opinion as to whether any hand/wrist disability is related 
to service or the service-connected cervical spine 
disorder.

Additionally, in light of the grant of service connection 
for right ear hearing loss disability, the agency of 
original jurisdiction must recharacterize the service-
connected disorder as bilateral disability and re-rate it.

Accordingly, the case is REMANDED for the following 
actions:

1.  The Veteran should be contacted by 
letter and requested to complete and 
return the appropriate release form so 
that VA can obtain clinical records 
from the Green Bay, Wisconsin 
neurosurgeon who treated him for 
cervical spine/upper extremity 
symptomatology in 2005.

2.  Schedule the Veteran for a VA 
examination of the right knee and 
hands/wrists.  The claims folder must 
be made available to and be reviewed by 
the examiner.

After reviewing the claims folder and 
examining the Veteran, the examiner 
should provide opinions as to whether 
it is at least as likely as not (a 50 
percent or better probability) that 1) 
the Veteran's right knee is related to 
service, or is secondary to or has been 
aggravated by left knee disability and 
2) whether the Veteran currently has 
bilateral hand/wrist disability and the 
etiology of such.  

The examiner should provide a full 
rationale for the opinions and 
reference the specific facts relied 
upon in reaching his or her 
conclusions.

3.  The Veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report. 38 C.F.R. § 3.655 
(2009).

4.  Rate bilateral hearing loss 
disability.  

5.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If a benefit is not granted, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


